,'Smith, C. J.,
delivered the opinion of the court.
This is a motion by appellee to dismiss the appeal, for the reason that the evidence introduced at the trial was not preserved by means of a bill of exceptions. A bill ■of exceptions, is not necessary, in order that an appeal may be considered by this court, unless, in order to decide the questions raised, it becomes necessary for the court to look into the evidence. The necessity to dó this, of ■course, depends upon the character of the assignment of •error. It may be that none of appellant’s assignments of ■error will require an examination of the evidence, so that •the question here raised can arise only when the cause .is submitted to the court on the merits.

Overruled.